
	

113 S53 IS: Community Disease Cluster Assistance Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 53
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Boxer (for herself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Administrator of the Environmental
		  Protection Agency to award grants to individuals that may be affected by a
		  reported disease cluster.
	
	
		1.Short titleThis Act may be cited as the
			 Community Disease Cluster Assistance
			 Act.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			3.Community
			 disease cluster technical assistance grants
			(a)In
			 generalThe Administrator, in coordination with the Secretary may
			 award grants in accordance with this Act to any individual or group of
			 individuals that may be affected by a reported community-based disease
			 cluster—
				(1)to pay the
			 Federal share of the technical assistance described in subsection (d);
				(2)to protect public
			 health and the environment;
				(3)to promote
			 healthy and safe environments; and
				(4)to prevent and
			 address harmful exposures to hazardous substances.
				(b)Application
				(1)In
			 generalTo be eligible for a grant under this Act, an individual
			 or group of individuals shall submit to the Administrator and the Secretary an
			 application that contains a description of the—
					(A)need for
			 technical assistance, including the need to procure independent technical
			 advisors to help grant recipients interpret the information described in
			 subsection (d);
					(B)expected outputs,
			 including results, effects, or consequences that will occur from the technical
			 assistance; and
					(C)expected
			 outcomes, including activity, effort, or associated work products that will be
			 produced or provided over a period of time or by a specific date.
					(2)ResponseNot
			 later than 120 days after the date on which an application is submitted under
			 paragraph (1), the Administrator and the Secretary shall respond to each
			 applicant in writing and describe whether the application is approved, denied,
			 or will be considered after the applicant modifies the application.
				(3)CriteriaThe
			 Administrator, in coordination with the Secretary, shall develop criteria that,
			 if satisfied, would result in the Administrator and the Secretary accepting an
			 application submitted under paragraph (1).
				(c)Amount
				(1)In
			 generalExcept as provided in paragraph (2), each grant awarded
			 under this Act shall not exceed $50,000.
				(2)WaiverThe
			 Administrator, in coordination with the Secretary, may waive the limitation
			 described in paragraph (1) if the waiver is necessary to provide the technical
			 assistance described in subsection (d).
				(d)Use of
			 fundsGrants awarded under this Act shall be used to obtain
			 technical assistance in interpreting information regarding—
				(1)investigating
			 reported community-based disease clusters associated with 1 or more hazardous
			 chemicals;
				(2)the potential
			 hazardous chemicals associated with a reported community-based disease
			 cluster;
				(3)providing
			 individuals or groups of individuals with community-based tools to educate the
			 individuals on the mitigation of hazardous chemicals associated with reported
			 community-based disease clusters; or
				(4)other scientific
			 and technical issues related to reported community-based disease
			 clusters.
				(e)Number of
			 grantsNo individual or group of individuals shall be awarded
			 more than 1 grant under this Act.
			(f)Non-Federal
			 share
				(1)In
			 generalExcept as provided in paragraph (2), the non-Federal
			 share for each grant awarded under this Act is 20 percent.
				(2)WaiverThe
			 Administrator, in coordination with the Secretary, may waive the non-Federal
			 share described in paragraph (1) if—
					(A)the recipient of
			 the grant demonstrates financial need; and
					(B)the waiver is
			 necessary to provide the technical assistance described in subsection
			 (d).
					(g)Renewal of
			 grant
				(1)In
			 generalAny grant awarded under this Act may be renewed to
			 facilitate technical assistance to any group of individuals that may be
			 affected by a reported community-based disease cluster.
				(2)ConditionsEach
			 renewal of a grant awarded under this Act is subject to the same conditions
			 that apply to an initial grant.
				(h)ReportsAny
			 recipient of a grant awarded under this Act shall submit to the Administrator
			 and the Secretary a report that describes the progress in addressing the needs
			 and achieving the outputs and outcomes described in subsection (b).
			4.Authorization of
			 appropriationsFor each of
			 fiscal years 2013 through 2018, there are authorized to be appropriated to the
			 Administrator and the Secretary from any funds made available to the
			 Administrator and the Secretary for the purpose of providing community members
			 with technical assistance and engagement on environmental health issues from
			 the Hazardous Substance Superfund established under section 9507 of the
			 Internal Revenue Code of 1986 such sums as are necessary to carry out section
			 3.
		5.Effect on other
			 lawsNothing in this Act
			 modifies, limits, or otherwise affects the application of, or obligation to
			 comply with, any law, including any environmental or public health law.
		
